Filed 1/28/15 P. v. Spradley CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----




THE PEOPLE,                                                                                  C077017

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CRF130461,
                                                                                       CRF132678)
         v.

JAMES ALAN SPRADLEY,

                   Defendant and Appellant.




         Appointed counsel for defendant James Alan Spradley has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Because we find no arguable error
that would result in a disposition more favorable to defendant, we shall affirm.




                                                             1
                                     BACKGROUND
        In case No. CRF13-0461 (the assault case), defendant was accused by information
of attempted murder (count 1; Pen. Code, §§ 664/187),1 assault with a deadly weapon
(count 2; § 245, subd. (a)(1)), and felony battery with infliction of great bodily injury
(count 3; § 243, subd. (d)). As to counts 1 and 2, it was alleged that defendant inflicted
great bodily injury. (§ 12022.7, subd. (a).) The information also alleged that defendant
served six prior prison terms. (§ 667.5, subd. (b).)
        In case No. CRF13-2678 (the honey oil case), an information accused defendant of
knowingly bringing a controlled substance into a jail facility (count 1; § 4573) and
conspiring to do the same (count 2; § 182, subd. (a)(1)). The information realleged
defendant’s six prior prison terms. (§ 667.5, subd. (b).)
        Defendant pleaded no contest to count 2 in the assault case and admitted the
infliction of great bodily injury and three prior prison terms; he also pleaded no contest to
count 1 in the honey oil case. All remaining counts and allegations were dismissed with
a Harvey2 waiver. The indicated sentence under the plea agreement was an aggregate
term of 10 years in the assault case (four years the upper term on count 2, plus three-year
consecutive enhancements for the infliction of great bodily injury and the three prior
prison terms), and one year consecutive in the honey oil case. The trial court referred the
matter to probation for calculation of custody credit and victim restitution.
        The parties stipulated to the facts outlined in the written plea agreements as
follows: On February 14, 2013, defendant assaulted Robert H. with a knife, stabbing him
in the arm and inflicting great bodily injury on him; defendant had prior felony
convictions in 2001, 2003, and 2004, for which he served prison terms. On or about and



1   Further undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal. 3d 754.

                                              2
between September 1, 2013, and November 7, 2013, defendant knowingly assisted in
bringing a controlled substance (honey oil) into the county jail.
       The trial court imposed the indicated sentences for a total of 11 years in prison.
The court awarded defendant 541 days of presentence custody credit (471 days of actual
credit and 70 days of conduct credit), all attributed to the assault case. The court imposed
a $500 restitution fine (§ 1202.4, subd. (b)) and a suspended parole revocation restitution
fine in the same amount (§ 1202.45) in the assault case, and $300 fines under the same
provisions in the honey oil case. The court also imposed various other fees and ordered
$1,136.61 in victim restitution in the assault case. Defendant appealed after obtaining a
certificate of probable cause. (§ 1237.5)
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.




                                               DUARTE   , J.



We concur:



     HULL               , Acting P. J.



     MAURO              , J.




                                         4